Appeal by the Industrial Commissioner from a decision of the Unemployment Insurance Appeal Board granting unemployment benefits for the period during which claimants were on paid vacations pursuant to a contract between the employer and the union representing the claimants. An employee enjoying a vacation with pay cannot be said t.o be totally unemployed either as that term is generally understood or within the intent and meaning of section 522 of the Unemployment Insurance Law (Labor Law, art. 18). Decision reversed on the law and the initial determination of the Industrial Commissioner disqualifying each of the claimants for unemployment insurance benefits for the period between December 27, 1948, and January 2, 1949, reinstated, without costs. Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ., concur.